DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 7, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0183252 – hereinafter “Kim”).

	Per claim 1, Kim teaches an electrochemical cell charging apparatus comprising:
a charger (Fig. 4; charger circuit 440; ¶126) to charge one or more electrochemical cells (Fig. 4; battery 410; 126); and
a computing apparatus (Fig. 4; processor 460; ¶120) comprising one or more processors operably coupled to the charger and configured to:
cause the charger to charge an electrochemical cell to a maximum capacity of the electrochemical cell; determine a leakage current of the charged electrochemical cell; compare the determined leakage current to a threshold leakage current; and determine a state of health of the electrochemical cell based on the comparison (A battery state check time occurs when the battery 410 reaches the full charge.  At the battery state check time, the processor measures a current QH (i.e., capacity) value, calculates a leakage current value by dividing a difference between the current QH value and a previously stored QH value by a change in time, compares the calculated leakage current value to a preset reference, and determines battery leakage (i.e., a health indicator) when the calculated leakage value exceeds the preset reference (Fig. 8; ¶166, 186-190, and 195-197)).

Per claim 7, Kim teaches the apparatus of claim 1, wherein the electrochemical cell is disposed in a device (Fig. 4).

Per claim 12, Kim teaches a method comprising:
charging an electrochemical cell (Fig. 4; battery 410; 126) to a maximum capacity of the electrochemical cell using a charger (Fig. 4; charger circuit 440; ¶126);
determining a leakage current of the charged electrochemical cell; comparing the determined leakage current to a threshold leakage current; and determining a state of health of the electrochemical cell based on the comparison (A battery state check time occurs when the battery 410 reaches the full charge.  At the battery state check time, the processor measures a current QH (i.e., capacity) value, calculates a leakage current value by dividing a difference between the current QH value and a previously stored QH value by a change in time, compares the calculated leakage current value to a preset reference, and determines battery leakage (i.e., a health indicator) when the calculated leakage value exceeds the preset reference (Fig. 8; ¶166, 186-190, and 195-197)).

Per claim 19, Kim teaches the electrochemical cell charging apparatus comprising:
a charger (Fig. 4; charger circuit 440; ¶126) to charge one or more electrochemical cells (Fig. 4; battery 410; 126); and
a computing apparatus (Fig. 4; processor 460; ¶120) comprising one or more processors operably coupled to the charger and configured to: 
cause the charger to charge an electrochemical cell; enter a recharge state during the charging of the electrochemical cell; determine a frequency of recharge of the electrochemical cell in the recharge state; and determine a state of health of the electrochemical cell based on the determined frequency (A battery state check time occurs when the battery 410 reaches the full charge.  At the battery state check time, the processor measures a current QH (i.e., capacity) value, calculates a leakage current value by dividing a difference between the current QH value and a previously stored QH value by a change in time, compares the calculated leakage current value to a preset reference, and determines battery leakage (i.e., a health indicator) when the calculated leakage value exceeds the preset reference.  When the previously stored QH value is not available, the battery 410 can be recharged and the processor 460 can store a corresponding QH value.  This recharge operation is used in the process to determine the battery’s health (Fig. 8; ¶166, 186-190, and 195-197)).


5.	Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2019/0113582).

Per claim 19, Chen teaches the electrochemical cell charging apparatus comprising:
a charger to charge one or more electrochemical cells (A battery of a terminal device is configured to be charged via an adaptor (¶34)); and
a computing apparatus (Fig. 4) comprising one or more processors operably coupled to the charger and configured to:
cause the charger to charge an electrochemical cell; enter a recharge state during the charging of the electrochemical cell; determine a frequency of recharge of the electrochemical cell in the recharge state; and determine a state of health of the electrochemical cell based on the determined frequency (The number of times the battery is recharged within a preset time is determined and, when said number is greater than a preset number, the battery is determined to be abnormal (¶46)).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 8-9 are rejected under 35 U.S.C. 103 as being obvious in view of Kim and Badelt et al. (US 2011/0245888 – hereinafter “Badelt”).

Per claim 8, Kim does not explicitly teach the apparatus of claim 7, wherein the device is a medical device.  In contrast, Badelt teaches a medical device comprising a leak detection module that is configured to obtain a leakage measurement of a charge storage member by sensing a current flow from the charge storage member (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the charging apparatus of Kim as a medical device.  One of ordinary skill would make such a modification for the purpose of sensing a leakage measurement of a charge storage member to be used in a sensing device (Badelt; Abstract; ¶31-33).

Per claim 9, Kim in view of Badelt teaches the apparatus of claim 8, wherein the medical device is a ventilator, surgical stapler, or medical monitoring equipment (Badelt; ¶31-33).


8.	Claims 10 and 18 are rejected under 35 U.S.C. 103 as being obvious in view of Kim and Huang et al. (US 2009/0027056 – hereinafter “Huang”).

Per claim 10, Kim does not explicitly teach the apparatus of claim 1, wherein the computing apparatus is further configured to alert a user to replace the electrochemical cell in response to the determined state of health of the electrochemical cell indicating an end of life of the electrochemical cell.  In contrast, Huang teaches a battery performance monitor wherein a battery’s SOH can be used to generate a “replace battery” signal when appropriate (¶115).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kim such that an alert to replace the electrochemical cell is generated in response to the determined SOH.  One of ordinary skill would make such a modification for the purpose of avoiding battery failure and costly downtime (Huang; ¶115).

Per claim 18, Kim does not explicitly teach the method of claim 12, further comprising alerting a user to replace the electrochemical cell in response to the determined state of health of the electrochemical cell indicating an end of life of the electrochemical cell.  In contrast, Huang teaches a battery performance monitor wherein a battery’s SOH can be used to generate a “replace battery” signal when appropriate (¶115).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Kim such that an alert to replace the electrochemical cell is generated in response to the determined SOH.  One of ordinary skill would make such a modification for the purpose of avoiding battery failure and costly downtime (Huang; ¶115).

9.	Claim 11 rejected under 35 U.S.C. 103 as being obvious in view of Kim and Xie et al. (US 8,952,823 – hereinafter “Xie”).

Per claim 11, Kim does not explicitly teach the apparatus of claim 1, further comprising a battery pack, wherein the battery pack comprises: a plurality of electrochemical cells the plurality of electrochemical cells comprising the electrochemical cell; and a battery management apparatus operatively coupled to the computing apparatus and comprising one or more sensors to sense a voltage, a state of charge, a charging current, or a temperature of each of the plurality of electrochemical cells.  In contrast, Xie teaches a monitoring system for battery packs wherein, for example, battery voltage is used to determine if abnormalities exist (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kim such that it includes a battery pack to be monitored.  One of ordinary skill would make such a modification because battery packs can be used in a battery management system (Xie; Abstract; col. 1, lines 27-43).

10.	Claim 20 is rejected under 35 U.S.C. 103 as being obvious in view of Kim and Ahn et al. (2010/0102779 – hereinafter “Ahn”).

Per claim 20, Kim does not explicitly teach the apparatus of claim 19, further comprising a voltage sensor to sense a voltage of the electrochemical cell and operatively coupled to the computing apparatus to provide a voltage signal representative of the sensed voltage to the computing apparatus, wherein, in the recharge state, the computing apparatus is configured to: charge the electrochemical cell to a maximum capacity of the electrochemical cell; cease charging the electrochemical cell; and resume charging the electrochemical cell based on the voltage signal.  In contrast, Ahn teaches a battery charging method wherein, during a charging operation, if the battery voltage drops by a preset value, a controller is configured to recharge the battery (¶63).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kim such that it resumes charging based on a voltage value.  One of ordinary skill would make such a modification to avoid excessive voltage drops (Ahn; ¶63).

11.	Claim 20 is rejected under 35 U.S.C. 103 as being obvious in view of Chen and Ahn.

Per claim 20, Chen does not explicitly teach the apparatus of claim 19, further comprising a voltage sensor to sense a voltage of the electrochemical cell and operatively coupled to the computing apparatus to provide a voltage signal representative of the sensed voltage to the computing apparatus, wherein, in the recharge state, the computing apparatus is configured to: charge the electrochemical cell to a maximum capacity of the electrochemical cell; cease charging the electrochemical cell; and resume charging the electrochemical cell based on the voltage signal.  In contrast, Ahn teaches a battery charging method wherein, during a charging operation, if the battery voltage drops by a preset value, a controller is configured to recharge the battery (¶63).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Chen such that it resumes charging based on a voltage value.  One of ordinary skill would make such a modification to avoid excessive voltage drops (Ahn; ¶63).



Claim Objections
12.	Claims 2-6 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 2, the prior art of record is silent on the apparatus of claim 1, further comprising a current sensor to sense a current of the charger and provide a sensed current signal, wherein to determine the leakage current of the electrochemical cell, the computing apparatus is further configured to determine a current required to hold the electrochemical cell at a maximum voltage of the electrochemical cell based on the sensed current signal.  Claim 13 is likewise objected to as it substantially includes the subject matter of claim 2.
Per claim 3, the prior art of record is silent on the apparatus of claim 1, further comprising one or more sensors to sense a state of charge of the electrochemical cell and provide a sensed state of charge signal, wherein to determine the leakage current of the electrochemical cell, the computing apparatus is further configured to: cease charging of the electrochemical cell; determine the state of charge of the electrochemical cell at an end of a predetermined time period based on the sensed state of charge signal, the predetermined time period beginning when the charging of the electrochemical cell ceased; and determine a current required to reach the determined state of charge from the maximum capacity after the time period.  Claim 14 is likewise objected to as it substantially includes the subject matter of claim 3.
Per claim 4, the prior art of record is silent on the apparatus of claim 1, wherein the computing apparatus is further configured to: charge the electrochemical cell to the maximum capacity of the electrochemical cell a plurality of times; determine a plurality of leakage currents of the charged electrochemical cell, each of the determined plurality of leakage currents corresponding to one of the plurality of times the electrochemical cell is charged to the maximum capacity, the determined plurality of leakage currents comprising a sequence of leakage currents; compare each of the determined plurality of leakage currents to another of the plurality of leakage currents; and determine a state of health of the electrochemical cell based on the comparison of each of the determined plurality of leakage currents.  Claims 5-6 are consequently objected to due to their dependence on claim 4.  Claim 15-17 are likewise objected to as they substantially include the subject matter of claims 4-6, respectively.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852